—Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered March 15, 1999, convicting defendant, after a jury trial, of robbery in the first and second degrees, and sentencing him to concurrent terms of 12V2 to 25 years and 7V2 to 15 years, respectively, unanimously affirmed.
Defendant’s right to a public trial was not violated when his mother and aunt were excluded from the courtroom following their disruptive conduct in the presence of the jury. The court properly exercised its discretion to maintain order and decorum (see, People v Colon, 71 NY2d 410, 416, cert denied 487 US 1239; People v Glover, 60 NY2d 783, 785, cert denied 466 US 975; see also, Cosentino v Kelly, 102 F3d 71, 73, cert denied 520 US 1229). It was likewise within the court’s discretion to remove these unruly spectators without a prior warning. We note that the court observed that the spectators’ conduct was already “intolerable.”
The record does not support defendant’s claim that he was excluded from certain sidebar conferences with prospective jurors. The portions of the record upon which defendant relies fail to establish defendant’s absence, when read in the context of the entire voir dire record and the reasonable inferences that may be drawn therefrom (see, People v Roca, 267 AD2d 74, lv denied 94 NY2d 924; People v Pena, 243 AD2d 337). Concur — Rosenberger, J. P., Tom, Lerner, Rubin and Friedman, JJ.